EXHIBIT SUBLEASE AGREEMENT This Sublease Agreement (“Sublease”) is made effective as of November 1, 2009, by and Between Beyond Commerce, Inc(“Tenant”), and KaChing KaChing, Inc (“Subtenant”). Tenant has previously entered into a lease agreement with Sansone Pecos I-215 II, LLC,a Nevada limited-liability company(“ Landlord”) dated December 28, 2007 (the “Prime Lease”), a copy of which is attached as an exhibit to this Sublease.Tenant now desires to sublet the leased property to Subtenant and Subtenant desires to sublet the leased property from Tenant. Therefore, the parties agree as follows: 1.PREMISES. Tenant, in consideration of the sublease payments provided in this Sublease, sublets to Subtenant the property located at 9029 South Pecos Henderson NV 2.TERM AND POSSESSION. The term of this Sublease will begin on November 1, 2009 and unless terminated sooner pursuant to the terms ofthis Sublease, it will continue for the remainder of the term provided in the Prime Lease, which terminates on January 1, 2012. 3.SUBLEASE PAYMENTS. Subtenant shall pay to Tenant sublease payments of $12,023.81 per month, payable in advance on the first day of each month, for a total sublease payment of $312,619.06 over the life of the lease. Sublease payments shall be made to Tenant at 9029 South Pecos Henderson, NV 89074, which may be changed from time totime by Tenant. 4.SECURITY DEPOSIT. At the time of the signing of this Sublease, Subtenant shall pay to Landlord, in trust, a security deposit of $0.00 to be held and disbursed for Subtenant damages to the Premises or other delimits under this Sublease (if any) as provided by law. 5.NOTICE. Notices under this Sublease shall not be deemed valid unless given or served in writing and forwarded by mail, postage prepaid, addressed as follows to every interested party: TENANT: BoomJ.com
